Exhibit 10.5




COMMON STOCK PURCHASE AGREEMENT




This Common Stock Purchase Agreement (this “Agreement”) is made and entered into
as of the 27th day of May, 2009 by, between and among America West Resources,
Inc., a Nevada corporation (the “Company”), and each of Denly Utah Coal, LLC, a
Texas limited liability company (“Denly”), John Thomas Bridge and Opportunity
Fund, L.P., a Delaware limited partnership (“JTBOF”), Thomas Murch, an
individual (“Murch”), James J. Moore, an individual (“Moore”) and John A. Meeks,
an individual (“Meeks”) (Denly, JTBOF, Murch, Moore and Meeks, together with any
subsequent holders of any of the Investors’ Common Stock, are sometimes referred
to in this Agreement, collectively, as the “Investors”).

ARTICLE I.
RECITALS

1.01

Company.  The Company was initially incorporated on July 13, 1990 and as of the
date of this Agreement has only one class of its capital stock issued and
outstanding, that being its $.0001 par value common stock (the “Common Stock”).
 The Company is engaged in the coal mining business in Utah.

1.02

Consideration.  Each of the Parties acknowledges that each has given and
received good, valuable and present consideration to support each of the
obligations of the Parties under this Agreement.

ARTICLE II.
TRANSACTION TO BE EFFECTED PURSUANT TO THIS AGREEMENT

2.01

Issuance and Sale of Common Stock for Cash.  Subject to the terms and conditions
of this Agreement, at the Closing, the Company shall issue and sell to the
Investors, and the Investors shall purchase from the Company, Forty One Million
Eight Hundred Thousand (41,800,000) shares of Common Stock (the “Investors’
Common Stock”) for an aggregate purchase price of One Hundred Fifty Thousand
Dollars ($150,000) and being a price of approximately $.0035885 per share.  The
Investors shall purchase the Investors’ Common Stock from the Company in the
following amounts among them:

Investors

Shares

Price




Denly

20,900,000 shares

$  75,000

JTBOF

14,630,000 shares

$  52,500

Murch

  2,508,000 shares

$    9,000

Moore

  2,090,000 shares

$    7,500

Meeks

  1,672,000 shares

$    6,000

41,800,000 shares

$150,000




2.02

Determination of Purchase Price for the Investors’ Common Stock.  The Company
and the Investors acknowledge that the purchase price for the Investors’ Common
stock under this Agreement is fair and reasonable and has been determined by
negotiation, with each of the Parties considering, among other factors, the
following:





--------------------------------------------------------------------------------

(a)

the fact that the Company’s principal operating subsidiary recently emerged from
bankruptcy, and continues to experience operating losses; and

(b)

the fact that the Company has experienced operating losses in 2006, 2007 and
2008 (including an operating loss of $6,579,895 in 2008); and

(c)

the fact that the Company has a substantial negative net worth; and

(d)

the fact that the Company's auditors have indicated in their report relating to
the Company’s December 31, 2008 financial statements that there is “substantial
doubt about the Company’s ability to continue as a going concern”; and

(e)

the fact that in 2008 a substantial number of unregistered shares of Common
Stock were issued by the Company at a price of $.02 per share or less; and

(f)

the fact that the current global credit crisis has made the continued financing
of the operations of the Company and its Subsidiaries very difficult; and

(g)

the fact that the mining equipment currently available to the Company is not
adequate to produce coal in quantities necessary for the Company to be
profitable; and

(h)

the fact that the market for the stock of the Company will not absorb a
substantial volume of sales of the Company’s Common Stock at almost any price.

2.03

Registration Rights Agreement.  When issued, the Investors’ Common Stock shall
have the benefit of that certain Registration Rights Agreement to be executed by
the Company in the form attached as Exhibit A to this Agreement (the
“Registration Rights Agreement”).

2.04

Cancellation of 1,800,000 Shares of Common Stock Previously Issued to JTBOF.
 JTBOF and the Company agree that the 1,800,000 shares (the “April Shares”) of
Common Stock issued to JTBOF in April of 2009 in connection with a loan made by
JTBOF to the Company that will be repaid in full at the Closing will be
cancelled, and JTBOF agrees to return the certificates evidencing all of the
April Shares to the Company for cancellation prior to the expiration of ten (10)
days after the Closing.

ARTICLE III.
CLOSINGS

3.01

Date and Place of Closing.  The closing (the “Closing”) hereunder with respect
to the issuance and sale of the shares of Common Stock and the consummation of
the related transactions contemplated hereby shall, subject to the satisfaction
or waiver of the applicable conditions set forth in Article VII, take place at
the offices of Graves, Dougherty, Hearon & Moody, P.C., 401 Congress Avenue,
Suite 2200, Austin, Texas 78701 on the date (the “Closing Date”) the conditions
to such Closing set forth in Article VII are fully satisfied.

3.02

Deliveries at Closing.  

(a)

At, or prior to, the Closing, the Company shall:





2







--------------------------------------------------------------------------------

(i)

deliver to the Investors a copy certified by the Secretary of State of the State
of Nevada of the Articles of Incorporation of the Company and all amendments
thereto;

(ii)

deliver to the Investors a Secretary’s Certificate executed by the Secretary of
the Company certifying to the incumbency of the Chief Executive Officer of the
Company, and certifying to and attaching (A) the Bylaws of the Company and all
amendments thereto, (B) the resolutions of the Board of Directors of the Company
authorizing and approving the execution, delivery and performance of this
Agreement;

(iii)

deliver to the Investors the opinion of the Company’s counsel, in the form
acceptable to the Investors;

(iv)

deliver to the Investors certificate evidencing the Investors’ Common Stock in
customary form and containing only the restrictive legend described in Section
5.03 below; and

(v)

execute and deliver to the Investors the Registration Rights Agreement.

(b)

At the Closing, the Investors shall:

(i)

deliver to the Company the purchase price for the Investors’ Common Stock; and

(ii)

execute and deliver to the Company the Registration Rights Agreement.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

4.01

Representations and Warranties of the Company.  The Company represents and
warrants to the Investors as set forth in this Article IV.

4.02

Organization and Standing of the Company; Authority.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power to carry on its
business as now conducted and as proposed to be conducted, and the Company has
the corporate power to enter into and perform this Agreement and to issue and
sell the Investors’ Common Stock as herein provided.  The Company is duly
qualified or licensed as a foreign corporation and in good standing in each
jurisdiction in which the character or location of the property owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification necessary.  The Company is not in default in the performance,
observance or fulfillment of any provisions of its Articles of Incorporation or
bylaws.

4.03

Capitalization of the Company.  Immediately prior to execution of this Agreement
and the Closing:





3







--------------------------------------------------------------------------------

(a)

the authorized capital stock of the Company consists entirely of Three Hundred
Million (300,000,000) shares of Common Stock, and Two Million Five Hundred
Thousand (2,500,000) shares of $.0001 par value Preferred Stock (“Preferred
Stock”);

(b)

166,650,957 shares of Common Stock are issued and outstanding, no (0) shares of
Preferred Stock are issued or outstanding, and the Company has outstanding
warrants, options and a right pursuant to an employment agreement to purchase
and issue Common Stock in the aggregate amount of 35,357,183 shares;

(c)

the Company has no issued or outstanding capital stock or obligations to issue
capital stock except as set forth in subsection (b) above.

4.04

Duly Issued.  Upon issuance and delivery to each of the Investors of the
Investors’ Common Stock against payment of the purchase price therefore pursuant
to this Agreement and the Escrow Agreement, such shares will be validly issued,
fully paid and non-assessable shares of Common Stock, and will be free and clear
of all liens, charges, restrictions, claims and encumbrances imposed by or
through the Company.

4.05

Authorization.  The Company has the requisite corporate power and authority to
enter into this Agreement and each of the Transaction Documents required to be
entered into by the Company pursuant to the terms and conditions hereof and
thereof, respectively, and to perform its obligations hereunder and thereunder.
 This Agreement, the issuance, sale and delivery of the shares of Investors’
Common Stock have, and each of the Transaction Documents, when executed and
delivered by the Company, will have been duly authorized, executed and delivered
by and on behalf of the Company and will constitute the valid and binding
agreements of the Company, enforceable in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally.

4.06

SEC Filings; Financial Statements.  The Company has provided to the Investors
copies of or internet access to its Form 10K SB/A filed with the Commission on
April 15, 2009 for the period ended December 31, 2008, the Form 10Q filed with
the Commission on May 20, 2009 for the period ended March 31, 2009, and all Form
8-K’s filed with the SEC since January 1, 2009 (collectively, the “SEC
Filings”).  The SEC Filings are accurate and complete in all material respects
and contain all information required to be set forth in the same.  The
financials statements included in the SEC Filings (collectively, the “Financial
Statements”) present fairly, in accordance with GAAP, the financial position and
the results of operation and cash flow of the Company as of the dates and for
the periods indicated therein (with any of such Financial Statements that are
unaudited subject to normal audit adjustments).  

4.07

No Conflict.  The execution, delivery and performance of this Agreement and the
other Transaction Documents to which the Company is a party will not violate the
Articles of Incorporation or Bylaws of the Company and will not violate any
provision of law, or order of any court or governmental agency affecting the
Company in any respect, and will not conflict with, result in a breach of the
provisions of, constitute a default under any material agreement binding on the
Company, or result in the imposition of any lien, charge, or encumbrance upon
any assets of the Company that could have a Material Adverse Effect.  No
approval or consent from any third party not already obtained is required in
connection with the execution of or performance under this Agreement or the
Transaction Documents.





4







--------------------------------------------------------------------------------

4.08

No Material Adverse Changes.  Since January 1, 2009, there have been no Material
Adverse Changes other than as set forth in any of the SEC Filings.  

4.09

Governmental Authorization: Third Party Consents.  No approval, consent,
compliance, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person in respect of any
Requirement of Law, and no lapse of a waiting period under a Requirement of Law,
is necessary or required in connection with the execution, delivery or
performance by the Company or enforcement against the Company of this Agreement
or the Transaction Documents to which any such Person is a party or the
transactions contemplated thereby.

4.10

Representations and Warranties in Other Agreements.  The representations and
warranties made by the Company in the other Transaction Documents, and in any
other certificates delivered pursuant hereto or thereto, are true and correct in
all material respects (except where any such representation and warranty is
stated as being true only as of a specific date, in which case such
representation and warranty was true and correct in all material respects on
such date).

4.11

Disclosure.  This Agreement, the SEC Filings, the Financial Statements and the
documents and certificates furnished to the Investors by the Company on or prior
to the Closing do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained herein
or therein, in the light of the circumstances under which they were made, not
misleading.  There is no fact known to the Company which the Company has not
disclosed to the Investors in writing, which has had or would reasonably be
expected to have a Material Adverse Effect.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF INVESTORS

5.01

Representations and Warranties of the Investors.  Each of the Investors
severally (but not jointly) represents and warrants to the Company as set forth
in this Article V.

5.02

Authorization; Authority.  This Agreement and each of the Transaction Documents
has been duly authorized and executed by such Investor (to the extent such
Investor is a party to the same) and constitutes a valid agreement binding upon
the Investor, enforceable in accordance with its terms (except to the extent
that such enforceability may be limited by bankruptcy or similar laws affecting
creditors’ rights generally or by general equitable principles).  Such Investor
has the full legal right, power and authority to enter into this Agreement and
each of the Transaction Documents to which it is a party and to perform such
Investor’s obligations hereunder and thereunder upon the terms and conditions
herein and therein set forth.





5







--------------------------------------------------------------------------------

5.03

Securities Not Registered.  Such Investor is acquiring the shares of Common
Stock being purchased by such Investor hereunder for such Investor’s own account
and not with a view to or for sale in connection with the distribution thereof
in violation of applicable securities laws.  Such Investor has been advised that
the shares of the Common Stock to be issued and sold hereunder have not been
registered under the Securities Act, or applicable state securities laws and
that they must be held indefinitely unless the offer and sale thereof are
subsequently registered under the Securities Act or any exemption from such
registration is available.  Such Investor acknowledges and agrees that the
certificates representing the shares of the Investors’ Common Stock will bear a
restrictive legend in substantially the following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THE SHARES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SHARES UNDER THE SECURITIES ACT OF 1933, A “NO ACTION” LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH OFFER FOR SALE OR SALE,
COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”




The Investor further acknowledges and agrees that the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, with
respect to such securities and/or make appropriate notations to such effect in
its own transfer records.  




5.04

Investment Experience, Etc.  The Investor represents that such Investor (i) has
such knowledge and experience in financial and business matters that such
Investor is capable of evaluating the merits and risks of the purchase of the
Investors’ Common Stock, (ii) has a net worth significantly in excess of the
amount of the purchase price for the Investors’ Common Stock and is able to bear
the economic risk of a complete loss on the purchase of the Investors’ Common
Stock, and (iii) is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D under the Securities Act.

5.05

Finder’s Fees.  The Investors have not incurred any liability for commissions or
other fees to any finder, broker or agent in connection with the transactions
contemplated by this Agreement.

5.06

Receipt of Information.  Each Investor has received all the information it has
requested from the Company and has received all the information that it
considers necessary or appropriate for deciding whether to consummate the
transactions described herein and to accept the Investors’ Common Stock,
including but not limited to the SEC Filings and the Financial Statements.  Each
Investor has had an opportunity to ask questions of and to receive answers from
the Company and regarding the terms and conditions of the sale of the Investors’
Common Stocks.





6







--------------------------------------------------------------------------------

ARTICLE VI.
COVENANTS OF THE COMPANY

Subject to earlier expiration with respect to Section 6.10 as set forth herein,
until the date Investors shall own less than ten percent (10.0%) of the
Investors’ Common Stock, the Company and each Subsidiary of the Company shall:

6.01

Maintenance of Corporate Existence, etc.  Maintain in full force and effect its
corporate existence, rights and franchises and all licenses and other rights in
or to use patents, processes, licenses, trademarks, trade names or copyrights
owned or possessed by it of any subsidiary and deemed by the Company to be
necessary to the conduct of their business.

6.02

Prompt Payment of Taxes, etc.  Promptly pay and discharge, or cause to be paid
and discharge, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company or any subsidiary; provided, however, that any such tax,
assessment, charge or levy need not be paid if the validity thereof shall
currently be contested in good faith by appropriate proceedings and if the
Company shall have set aside on its books adequate reserves with respect thereto
and provided, further, that the Company will pay all such taxes, assessments,
charges or levies forthwith upon the commencement of proceedings to foreclose
any lien which may have attached as security therefore. The Company will
promptly pay or cause to be paid when due, or in conformance with customary
trade terms or otherwise in accordance with policies related thereto adopted by
the Company’s Board of Directors, all other indebtedness incident to operations
of the Company.

6.03

Accounts and Records.  Keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.

6.04

Compliance with Requirements of Government Authorities.  Duly observe and
conform to all valid requirements of governmental authorities relating to the
conduct of their businesses or to their properties or assets.

6.05

Visits and Inspections.  Permit representatives of each Investor, from time to
time, as often as may be reasonably requested, but only during normal business
hours and upon reasonable prior notice, to visit and inspect its properties;
inspect, audit and make extracts from its books, records and files, including,
but not limited to, management letters prepared by independent accountants; and
discuss with its principal officers and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects (and by this provision the Company authorizes such
accountants to discuss the finances and affairs of the Company).

6.06

Conduct of Business.  Engage only in business consisting primarily of business
conducted on the Closing Date and other businesses reasonably related thereto.

6.07

Use of Proceeds.  Use the proceeds of the sale of the Investors’ Common Stock
only for the purposes provided for in the Escrow Agreement and the other
Transaction Documents.





7







--------------------------------------------------------------------------------

6.08

Compliance with Agreements.  Perform and observe all of its material obligations
to the Investors, set forth in this Agreement and the other Transaction
Documents to which it is a party and the Articles of Incorporation, Bylaws or
other organizational and governing documents of the Company.

6.09

Compliance with Transaction Documents.  Comply in all material respects with
each term, condition and provision of the Articles of Incorporation, Bylaws and
all other Transaction Documents to which the Company and any of the Investors is
a party.

6.10

Issuance of Preferred Stock.  The Company shall not issue any Preferred Stock
without the prior written consent of the holders of a majority of the shares of
Investors’ Common Stock (provided that this Section 6.10 shall expire one (1)
year from the date of this Agreement).

ARTICLE VII.
CONDITION TO INVESTORS’ OBLIGATION TO CLOSE

7.01

Conditions.  The obligation of Investors to close the purchase of the Investors’
Common Stock and to effect the Closing shall be expressly subject to, and
conditioned upon, satisfaction of the following conditions:

(a)

all of the warranties and representations of the Company being true, correct,
complete and accurate; and

(b)

full and timely performance by the Company of all of its obligations and
covenants under this Agreement and each of the Transaction Documents.

7.02

Termination.  Investors may terminate this Agreement by written notice to the
Company in the event of any one of the following:

(a)

the failure of any of the warranties or representations of the Company set forth
in this Agreement or any of the Transaction Documents to be true, correct,
complete and accurate; or

(b)

the failure of the Company to fully and timely perform any of its obligations
under this Agreement or any of the other Transaction Documents; or

(c)

each of the conditions set forth at Section 7.01 above has not been fully
satisfied or waived on or before May 31, 2009.





8







--------------------------------------------------------------------------------

ARTICLE VIII.
INDEMNIFICATION

8.01

Indemnification.  In addition to all other sums due hereunder or provided for in
this Agreement, the Company agrees to indemnify and hold harmless each Investor
and their Affiliates and their officers, directors, agents, employees,
subsidiaries, partners and controlling Persons (each, an “Indemnified Party”) to
the fullest extent permitted by law, from and against any and all out-of-pocket
losses, claims, damages, expenses (including reasonable fees, disbursements and
other charges of counsel) or other liabilities (collectively, “Liabilities”)
resulting from or arising out of (a) any breach of any representation or
warranty, covenant or agreement of the Company in this Agreement or any of the
other Transaction Documents or (b) any investigation or proceeding against the
Company or any Indemnified Party and arising out of or in connection with this
Agreement or any of the Transaction Documents, whether or not the transactions
contemplated by this Agreement are consummated, which investigation or
proceeding requires the participation of, or is commenced or filed against, any
Indemnified Party because of this Agreement, any other Transaction Document or
such other documents and the transactions contemplated hereby or thereby,
provided, that the Company shall not be liable under this Section 8.01 to an
Indemnified Party for any liabilities resulting primarily from any actions that
involved the gross negligence or willful misconduct of such Indemnified Party;
and provided, further, that if and to the extent that such indemnification is
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of such Liabilities for which it would otherwise be
liable hereunder which shall be permissible under applicable laws.  In
connection with the obligation of the Company to indemnify for Liabilities as
set forth above, the Company further agrees, upon presentation of appropriate
invoices containing reasonable detail, to reimburse each Indemnified Party for
all such Liabilities (including reasonable fees, disbursements and other charges
of counsel) as they are incurred by such Indemnified Party; provided, that if an
Indemnified Party is reimbursed hereunder for any Liabilities, such
reimbursement of Liabilities shall be refunded to the extent it is finally
judicially determined that the Liabilities in question resulted primarily from
the willful misconduct or gross negligence of such Indemnified Party.  The
obligations of the Company under this paragraph will survive any transfer of the
Investors’ Common Stock.  In the event that the foregoing indemnity is
unavailable or insufficient to hold an Indemnified Party harmless, then the
Company will contribute to amounts paid or payable by such Indemnified Party in
respect of such Indemnified Party’s Liabilities in such proportions as
appropriately reflect the relative benefits received by and fault of the Company
and such Indemnified Party in connection with the matters as to which such
Liabilities relate and other equitable considerations.





9







--------------------------------------------------------------------------------

8.02

Notification.  Each Indemnified Party under this Article VIII will, promptly
after the receipt of notice of the commencement of any action, investigation,
claim or other proceeding against such Indemnified Party in respect of which
indemnity may be sought from the Company under this Article VIII, notify the
Company in writing of the commencement thereof.  The omission of any Indemnified
Party so to notify the Company of any such action shall not relieve the Company
from any liability which it may have to such Indemnified Party under this
Article VIII unless, and only to the extent that, such omission results in the
Company’s forfeiture of substantive rights or defenses or the Company is
otherwise irrevocably prejudiced in defending such proceeding.  In case any such
action, claim or other proceeding shall be brought against any Indemnified Party
and it shall notify the Company of the commencement thereof, the Company shall
be entitled to assume the defense thereof at its own expense, with counsel
satisfactory to the Company; provided, that any Indemnified Party may, at its
own expense, retain separate counsel to participate in such defense.
 Notwithstanding the foregoing, in any action, claim or proceeding in which both
the Company, on the one hand, and an Indemnified Party, on the other hand, is,
or is reasonably likely to become, a party, such Indemnified Party shall have
the right to employ separate counsel at the Company’s expense and to control its
own defense of such action, claim or proceeding if, (a) the Company has failed
to assume the defense and employ counsel as provided herein, (b) the Company has
agreed in writing to pay such fees and expenses of separate counsel or (c) in
the reasonable opinion of counsel to such Indemnified Party, a conflict or
likely conflict exists between the Company, on the one hand, and such
Indemnified Party, on the other hand, that would make such separate
representation advisable, provided, however, that the Company shall not in any
event be required to pay the fees and expenses of more than one separate counsel
(and if deemed necessary by such separate counsel, appropriate local counsel who
shall report to such separate counsel).  The Company agrees that it will not,
without the prior written consent of an Indemnified Party, settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated hereby (if such Indemnified
Party is a party thereto or has been actually threatened to be made a party
thereto) unless such settlement, compromise or consent includes an unconditional
release of such Indemnified Party from all liability arising or that may arise
out of such claim, action or proceeding.  The Company shall not be liable for
any settlement of any claim, action or proceeding effected against an
Indemnified Party without the prior written consent of the Company.  The rights
accorded to Indemnified Parties hereunder shall be in addition to any rights
that any Indemnified Party may have at common law, by separate agreement or
otherwise.





10







--------------------------------------------------------------------------------

ARTICLE IX.
ANTIDILUTION PROVISIONS

9.01

Additional Shares.  In the event that at any time after the Closing Date and
prior to the expiration of one hundred eighty (180) days following the repayment
in full of all of the Notes, the Company issues shares of its Common Stock or
any preferred stock, warrants, stock options or other agreements or securities
convertible, exercisable or exchangeable into Common Stock (each, an
“Issuance”), other than in connection with an “Excluded Issuance” (defined
below) with respect to which the price per share (the “Issuance Price”) of
Common Stock (as determined in accordance with Section 9.03 below and as
adjusted for any stock splits, stock dividends, reverse splits or other similar
transactions) is less than $.10, the Company shall, contemporaneously with each
such Issuance, issue and deliver to each of the holders of the Investors’ Common
Stock, at a price equal to $.0001 per share, that number of additional shares of
its Common Stock, pro rata amongst such holders as set forth in the following
formula:  

X=[(A-B)x(C/B)]

Where:

X = the number of additional shares of Common Stock issuable to the holders of
the Investors’ Common Stock, to be divided among them on a pro rata basis based
upon their respective ownership of Investors’ Common Stock

A = the number of shares of Common Stock that the Investors would have been able
to purchase for $4,000,000 of consideration at the Issuance Price

B = the number of shares of the Investors’ Common Stock issued to the Investors
under this Agreement at the Closing, plus any additional shares of Common Stock
issued to the holders of Investors’ Common Stock in accordance with this Section
9.01

C = the number of shares of Common Stock issued (or deemed issued) in connection
with the Issuance

9.02

Excluded Issuance.  For purposes of this Agreement, the term “Excluded Issuance”
shall mean and include any of the following:

(a)

Issuance of shares of Common Stock after the Closing Date to contractors and
other third parties in consideration for services paid to the Company or any of
its Subsidiaries, with the aggregate amount of all such Issuances not to exceed
5,000,000 shares of Common Stock;

(b)

Issuance of shares of Common Stock after the Closing Date in connection with the
exercise of any stock options, warrants or other agreements (including any
issuance of common stock pursuant to any anti-dilution or adjustment provision
in any such agreement) to the extent such option, warrant or other agreement is
in effect as of the date of this Agreement;





11







--------------------------------------------------------------------------------

(c)

Issuance of shares of Common Stock to employees, officers or directors of the
Company or any of its Subsidiaries or in connection with the exercise of any
stock options issued after the Closing Date to employees, officers and directors
of the Company or any of its Subsidiaries, with the aggregate amount of all such
Issuances under this Subsection (c) not to exceed 5,000,000 shares of Common
Stock;

(d)

Issuance of shares of Common Stock in connection with this Agreement; and

(e)

Issuance of shares of Common Stock issued upon or issuable by reason of a stock
dividend or stock split; and

(f)

Any Issuance which each of Denly and JTBOF agree in writing is an Excluded
Issuance.

9.03

Determination of Issuance Price Consideration for Stock.  In case any Issuance
shall be issued for cash, the Issuance Price shall be equal to the purchase
price of the Common Stock by the new purchasers.  In case such Issuance shall be
for consideration other than cash, the determination of the Issuance Price shall
be deemed to be the fair value of such consideration as determined in good faith
by the Board of Directors of the Company based upon the opinion of a qualified
and independent appraiser or investment banker.  In case any such Issuance shall
be without consideration, the Issuance Price shall be deemed to be $.0001 per
share of Common Stock.

9.04

Adjustment.  All of the number of shares and prices per share referenced in this
Article IX shall be adjusted to reflect proportionately any stock splits, stock
dividends, reverse splits, share exchanges and similar transactions.

9.05

Deemed Issuance of Common Stock.  In the event of any Issuance constituting
preferred stock, warrants, stock options or other agreements or securities
convertible, exercisable or exchangeable into Common Stock, such Issuance shall
be deemed to constitute the Issuance of Common Stock at an Issuance Price equal
to the sum of (a) the consideration received by the Company (if any) upon
issuance of such preferred stock, warrant, stock option or other agreement and
(b) any additional amount payable to the Company upon conversion, exercise or
exchange (with the amount of such Issuance Price determined in accordance with
Section 9.03 above).

9.06

Company shall Reserve Common Stock in an Amount Sufficient to Cover its
Obligations under Section 9.01 and to Maintain Par Value.  The Company covenants
and agrees that (a) it shall reserve for future issuances in accordance with
Section 9.01, a sufficient number of authorized and unissued shares of Common
Stock such that it will be able to honor and perform its obligations under
section 9.01, (b) that it shall not issue any additional Common Stock, preferred
stock, stock options, warrants or other securities or agreement convertible,
exercisable or exchangeable into Common Stock having an Issuance Price resulting
in an obligation of the Company to issue an amount of additional Common Stock
under Section 9.01 that is in excess of the amount of Common Stock authorized
but not yet issued, and (c) that it will not increase the par value of its
Common Stock above $.0001 per share.





12







--------------------------------------------------------------------------------

ARTICLE X.
MISCELLANEOUS

10.01

Governing Law.  This Agreement shall be governed by and construed in all
respects by the internal laws of the State of Utah (except for the proper
application of the United States federal securities laws), without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Utah or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of Utah.

10.02

Exculpation Among Investors.  Each Investor acknowledges that it is not relying
upon any other Investor, or any officer, director, employee, member, agent,
partner or affiliate of any such other Investor, in making its investment or
decision to invest in the Company or in monitoring such investment.

10.03

Notices, Etc.  Unless otherwise specified within a provision of this Agreement
all notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is electronically or mechanically generated and
kept on file by the sending party); (iii) three Business Days after deposit with
the United States Mail when sent by registered or certified mail; or (iv) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers (if any) for such communications shall be:

If to the Company:




Dan R. Baker

Chief Executive Officer

America West Resources, Inc.

57 West 200 South, Suite 400

Salt Lake City, Utah 84101

Facsimile:  (801) 521-3301




With a copy to:




Thomas C. Pritchard

Brewer & Pritchard, PC

3 Riverway, Suite 1800

Houston, Texas 77056

Facsimile:  (713) 209-2921




If to Denly:




13809 Research Blvd., Suite 810

Austin, Texas 78750

Attention:  D. Mark von Waaden

Facsimile:  (512) 401-6551








13







--------------------------------------------------------------------------------

With a copy to:




Clarke Heidrick, Esq.

Graves, Dougherty, Hearon & Moody, P.C.

401 Congress Avenue, Suite 2200

Austin, Texas 78701

Facsimile:  (512) 480-5836




If to JTBOF:




c/o John Thomas Capital Management Group, LLC

3 Riverway, Suite 1800

Houston, Texas 77056

Attention:  George R. Jarkesy, Jr.

Facsimile:  (866) 285-7314




If to Murch:




Thomas Murch

427 Central Avenue North

Eagle Bend, MN 56446-8122




If to Moore:




James J. Moore

423 E Avenida Sierra Madre

Gilbert, AZ 85296-1101




If to Meeks:




John A. Meeks

378 Pulis Ave

Franklin Lks, NJ 07417

Facsimile:  (201) 891-4633




10.04

Amendments and Waivers.  

(a)

This Agreement may be terminated, amended or modified, by a written instrument
executed by (a) the Company, and (b) the Investors.

(b)

Any obligation of the Company under this Agreement may be waived or excused with
the written agreement of both Denly and JTBOF.

10.05

Gender.  Wherever herein the singular number is used, the same shall include the
plural, and the masculine gender shall include the feminine and neuter genders,
and vice versa, as the context may require.  





14







--------------------------------------------------------------------------------

10.06

Certain Expenses.  The Company agrees to pay or reimburse the Investors and
their successors and assigns for: (a) all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) in connection with (i) the negotiation, preparation, execution and
delivery of this Agreement and the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby and (ii) any amendment,
modification or waiver of any of the terms of this Agreement or the Transaction
Documents; (b) all reasonable costs and expenses of the Investors and their
successors and assigns (including, without limitation, reasonable attorney’s
fees and expenses) in connection with any default hereunder and any enforcement
proceedings resulting therefrom; and (c) transfer, stamp, documentary or other
similar taxes, assessments or charges levied by any Governmental Authority in
respect of this Agreement or the Transaction Documents or any other document
referred to herein or therein, and will indemnify and save the Investors
harmless, without limitation as to time, from and against any and all
liabilities with respect to all such taxes, assessments and charges and agrees
to pay the Investors such additional amounts as may be necessary in respect of
such taxes, assessments and charges in order that the Investors shall incur no
greater cost or expenses than the Investors would have incurred had there been
no such taxes, assessment or charges payable in respect of this Agreement, the
Transaction Documents or any other document referred to herein or therein.  

10.07

Section and Other Headings.  The section and other headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

10.08

Counterparts.  This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  

10.09

Severability.  If any provision of this Agreement is held by final judgment of a
court of competent jurisdiction to be invalid, illegal or unenforceable, such
invalid, illegal or unenforceable provision shall be severed from the remainder
of this Agreement, and the remainder of this Agreement shall be enforced.  In
addition, the invalid, illegal or unenforceable provision shall be deemed to be
automatically modified, and, as so modified, to be included in this Agreement,
such modification being made to the minimum extent necessary to render the
provision valid, legal and enforceable.  Notwithstanding the foregoing, however,
if the severed or modified provision concerns all or a portion of the essential
consideration to be delivered under this Agreement by one party to the other,
the remaining provisions of this Agreement shall also be modified to the extent
necessary to equitably adjust the parties’ respective rights and obligations
hereunder.

10.10

Telecopy Execution and Delivery.  A facsimile, telecopy or other reproduction of
this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.  At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.





15







--------------------------------------------------------------------------------

10.11

Entire Agreement.  This Agreement and the other Transaction Documents constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof.  All proposals, negotiations and representations (if any)
made prior, and with reference to the subject matter of this Agreement, are
merged herein.  This Agreement has been negotiated by the parties and their
respective counsel and will be interpreted fairly in accordance with its terms
and without any strict construction in favor of or against either party.
 Neither the Company nor the Investors shall be bound by any oral agreement or
representation, irrespective of when made.

10.12

Survival of Representations, Warranties and Covenants.  All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement, any investigation by or on behalf of the Investors,
or acceptance of the shares of Common Stock and payment therefore and shall
survive until such time as the shares of Common Stock have been sold or redeemed
in full in cash.  All covenants and indemnities made herein shall survive in
perpetuity, unless otherwise provided in this Agreement.

10.13

Remedies Cumulative.  No failure or delay on the part of the Company or the
Investors in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to the
Company or the Investors at law, in equity or otherwise.

10.14

Further Assurances.  Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement or any of the Transaction Documents.

10.15

Disputes.  The parties agree that all disputes arising under this Agreement
shall be submitted to a court of competent jurisdiction located in Austin,
Travis County, Texas.

10.16

WAIVER OF JURY TRIAL.  EACH OF THE PARTIES WAIVES ITS RIGHTS TO TRIAL BY JURY
AND AGREES TO SUBMIT ANY LAWSUIT TO TRIAL BEFORE THE COURT AND WITHOUT A JURY.

ARTICLE XI.
DEFINITIONS

11.01

Definitions.  As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:





16







--------------------------------------------------------------------------------

“Affiliate” means, with respect to a Person, (a) any director, executive
officer, general partner, managing member or other manager of such Person, (b)
any other Person which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person and (c) if such Person is an individual, any member of the immediate
family (including parents, spouse and children) of such individual, any trust
whose principal beneficiary is such individual or one or more members of such
individual’s immediate family and any Person who is controlled by any such
member or trust. The term “control” means (i) the power to vote more than 50% of
the securities or other equity interests of a Person having ordinary voting
power (on a fully diluted basis), or (ii) the possession, directly or
indirectly, of any other power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

“Agreement” means this Common Stock Purchase Agreement, as amended, modified or
supplemented from time to time.

“Articles of Incorporation” means the Articles of Incorporation of the Company
and as in effect on the Closing Date, including, all amendments and restatements
of the same.

“Board of Directors” shall mean the group that manages the business and affairs
of the Company as described in the bylaws of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Austin, Texas are authorized or required by law or executive
order to close.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute  thereto.

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

“Common Stock” has the meaning set forth in Section 1.01 of this Agreement.

“Company” means America West Resources, Inc., a Nevada corporation.

“GAAP” means generally accepted United States accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.





17







--------------------------------------------------------------------------------

“Material Adverse Change” means a material adverse change in the business,
assets, operations, condition (financial or otherwise), results of operations or
prospects of the Company or any Subsidiary of the Company.

“Material Adverse Effect” means a material adverse effect upon the business,
assets, operation, condition (financial or otherwise), results of operations or
prospects of the Company or any Subsidiary of the Company.

“Notes” mean those certain promissory notes of even date with this Agreement
issued to the Investors by America West Services, Inc., a Subsidiary of the
Company (“AWS”) in the aggregate original principal amount of $2,300,000.00
together with any additional promissory notes issued to Investors in accordance
with that certain Loan Agreement of even date with this Agreement among
Investors, DWS and the Company.

“Person” means any individual, firm, corporation, partnership, trust, limited
liability company, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Authority or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.

“Subsidiary” means, as to any Person, (i) any corporation more than fifty
percent (50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.

“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement and all other documents, certificates or agreements entered
into or delivered in connection with any of the foregoing.

“United States” and “U.S.” shall mean the United States of America.

11.02

Accounting Terms: Financial Statements.  All accounting terms used herein not
expressly defined in this Agreement shall have the respective meanings given to
them in accordance with sound accounting practice.  The term “sound accounting
practice” shall mean such accounting practice as, in the opinion of the
independent certified public accountants regularly retained by the Company,
conforms at the time to GAAP applied on a consistent basis except for changes
with which such accountants concur.

[remainder of page intentionally left blank]











18







--------------------------------------------------------------------------------

Signature Page to Common Stock Purchase Agreement




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.







AMERICA WEST RESOURCES, INC.







By: _________________________________

Name:

Dan R. Baker

Title:

Chief Executive Officer




























[Counterpart Signature Pages Follow]












































--------------------------------------------------------------------------------













COMMON STOCK PURCHASE AGREEMENT
















COUNTERPART SIGNATURE PAGE






















DENLY UTAH COAL, LLC,

a Texas limited liability company







By: ________________________

Name:

D. Mark von Waaden

Title:

President


























--------------------------------------------------------------------------------













COMMON STOCK PURCHASE AGREEMENT
















COUNTERPART SIGNATURE PAGE






















JOHN THOMAS BRIDGE AND

OPPORTUNITY FUND, LP,

a Delaware limited partnership




By:

John Thomas Capital Management Group, LLC,

its general partner







By: ________________________________

Name:

George R. Jarkesy, Jr.

Title: _______________________________























--------------------------------------------------------------------------------













COMMON STOCK PURCHASE AGREEMENT
















COUNTERPART SIGNATURE PAGE






















________________________________

THOMAS MURCH

















--------------------------------------------------------------------------------













COMMON STOCK PURCHASE AGREEMENT
















COUNTERPART SIGNATURE PAGE






















________________________________

JAMES J. MOORE

















--------------------------------------------------------------------------------













COMMON STOCK PURCHASE AGREEMENT
















COUNTERPART SIGNATURE PAGE






















______________________________

JOHN A. MEEKS























--------------------------------------------------------------------------------










EXHIBITS




Exhibit A

Registration Rights Agreement

















--------------------------------------------------------------------------------










EXHIBIT A




REGISTRATION RIGHTS AGREEMENT




This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of this 27th day
of May, 2009 is made by and among America West Resources, Inc., a Nevada
corporation, (the “Company”), Denly Utah Coal, LLC, a Texas limited liability
company (“Denly”), John Thomas Bridge and Opportunity Fund, L.P., a Delaware
limited partnership (“JTBOF”), Thomas Murch, an individual (“Murch”), James J.
Moore, an individual (“Moore”) and John A. Meeks, an individual (“Meeks”)
(Denly, JTBOF, Murch, Moore and Meeks, collectively referred to as the
“Investors”).




WHEREAS, the Company and Investors have entered into a Common Stock Agreement,
dated May 27, 2009 (the “ Purchase Agreement ”), in which the Investors have
agreed to purchase from the Company an aggregate of 41,800,000 shares of the
Company’s common stock (the “ Restricted Shares ”) ; and




WHEREAS , among other matters , the Company has undertaken to register the
resale of the Restricted Shares and comply with certain other covenants with
respect to the Restricted Shares pursuant to the terms set forth herein.




NOW, THEREFORE, the Company and the Investors hereby covenant and agree as
follows:




1.

Definitions. All terms not defined herein shall have the following respective
meanings:




 

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company.




“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time.




“Holder” or “Holders” shall mean any person or persons to whom Restricted Shares
were originally issued or qualifying transferees.




“ Restricted Shares ” shall mean the 41,800,000 shares of the Company’s Common
Stock issued in connection with the Purchase Agreement together with any other
shares of the Company’s Common Stock issued, from time to time, in accordance
with the Purchase Agreement.




“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the applicable time.




“SEC” shall mean the U.S. Securities and Exchange SEC , or any other federal
agency at the time administering the Securities Act.








A-1







--------------------------------------------------------------------------------







2.

Registration Rights.




SECTION 2.1

Registration Rights Available. The Company agrees to provide Holder with respect
to the Restricted Shares and any other securities issued or issuable at any time
or from time to time in respect of the Restricted Shares upon a stock split,
stock dividend, recapitalization or other similar event involving the Company
(collectively, the “ Restricted Securities”) unlimited rights to “piggyback” on
any public offering of Company securities subject to terms of this Agreement
(the registration rights hereunder being “Registration Right”).




SECTION 2.2

Piggyback Registration. With respect to Holder’s right to piggyback on a public
offering of the Company securities pursuant to Section 2.1, the parties agree as
follows:




(a)

Pursuant to Section 2.1, the Company will (i) promptly give to Holder written
notice of any registration relating to a public offering of the Company
securities; and (ii) include in such registration (and related qualification
under blue sky laws or other compliance), and in the underwriting involved
therein, all the Securities specified in Holders’ written request or requests,
mailed in accordance with Section 4.8 herein within 30 days after the date of
such written notice from the Company.




(b)

The Holders’ right to registration pursuant to Section 2.1 shall be conditioned
upon Holders’ participation in such offering, and the inclusion of the
Restricted Securities in the underwriting shall be limited to the extent
provided herein. Notwithstanding any other provision of this Agreement, if the
managing underwriter determines that market factors require a limitation of the
aggregate number of shares to be underwritten, the managing underwriter may only
limit the Restricted Securities that may be included in the registration and
underwriting as follows: the number of Restricted Securities that may be
included in the registration and underwriting by Holders shall be determined by
multiplying the number of shares of all securities of the Company to be included
in such registration and underwriting, times a fraction, the numerator of which
is the number of Restricted Securities requested to be included in such
registration and underwriting by Holders , and the denominator of which is the
total number of securities of the Company to be included in such registration
and underwriting. To facilitate the allocation of shares in accordance with the
above provisions, the Company may round the number of shares allocable to any
such  person to the nearest 100 shares. If either Holder disapproves of the
terms of any such underwriting, it may elect to withdraw therefrom by written
notice to the Company and the managing underwriter, delivered not less than
seven days before the effective date of any registration statement. Any
Restricted Securities excluded or withdrawn from such underwriting shall be
withdrawn from such registration, and shall not be transferred in a public
distribution prior to 120 days after the effective date of the registration
statement relating thereto, or such other shorter period of time as the
underwriters may require.




SECTION 2.3

Registration Procedure. With respect to the Registration Rights, whenever the
Company is required under this Agreement to effect the registration of any
Restricted Securities , the following provisions shall apply:











A-2







--------------------------------------------------------------------------------







(a)

Holders shall be obligated to furnish to the Company and the underwriters (if
any) such information regarding the Restricted Securities and the proposed
manner of distribution of the Restricted Securities as the Company and the
underwriters (if any) may request in writing and as shall be required in
connection with any registration, qualification or compliance referred to herein
and shall otherwise cooperate with the Company and the underwriters (if any) in
connection with such registration, qualification or compliance.




(b)

The Company agrees that it will furnish to either Holder such number of
prospectuses, offering circulars or other documents incident to any Registration
Right , qualification or compliance referred to herein as provided or, if not
otherwise provided, as either Holder from time to time may reasonably request.




( c)

The Company shall use best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders.




(d)

In the event of any underwritten public offering, the Company will enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter of such offering.




(e)

The Company will notify each Holder of Restricted Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.




(f)

As applicable, the Company will cause all such Restricted Securities registered
pursuant to this Agreement to be listed on a national exchange or trading system
and on each securities exchange and trading system on which similar securities
issued by the Company are then listed.




(g)

The Company will provide a transfer agent and registrar for all Restricted
Securities registered pursuant hereunder and a CUSIP number for all such
Restricted Securities, in each case not later than the effective date of such
registration.




(h)

All expenses of any registrations permitted pursuant to this Agreement and of
all other offerings by the Company (including, but not limited to, the expenses
of any qualifications under the blue-sky or other state securities laws and
compliance with  governmental requirements of preparing and filing any
post-effective amendments required for the lawful distribution of the Restricted
Securities to the public in connection with such registration, of supplying
prospectuses, offering circulars or other documents , and Holders’ legal fees
(not to exceed $10,000 ) will be paid by the Company.











A-3







--------------------------------------------------------------------------------







(i )

The Company will promptly make available for inspection by the selling Holders,
any underwriter(s) participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Holders, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company’s officers, directors, employees and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent, in each case, as necessary or advisable to verify
the accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith.




(j)

The Company will notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed.




(k)

After any such registration statement hereunder has become effective, the
Company will notify each selling Holder of any request by the SEC that the
Company amend or supplement such registration statement or prospectus.




(l )

The registration rights of this Agreement, subject to the terms and conditions
hereof, shall be available to any subsequent holder of the Restricted
Securities. Each subsequent holder entitled to registration rights under this
Agreement shall be bound by the terms and subject to the obligations of this
Agreement as though it were an original signatory hereto.




3.

Indemnification .











A-4







--------------------------------------------------------------------------------







SECTION 3.1

Indemnification by the Company. In the event of any registration of the
Restricted Securities of the Company under the Securities Act, the Company
agrees to indemnity and hold harmless Holders and any other person who
participates as an underwriter in the offering or sale of such securities
against any and all claims, demands, losses, costs, expenses, obligations,
liabilities, joint or several, damages, recoveries and deficiencies, including
interest, penalties and attorneys’ fees (collectively, “Claims”), to which
Holders or underwriter may become subject under the Securities Act or otherwise,
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based on any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which either Holders’ Restricted Securities were
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse each Holder and each such
underwriter for any legal or any other expenses reasonably incurred by any of
them in connection with investigating or defending any such Claim (or action or
proceeding in respect thereof); provided that the Company shall not be liable in
any such case to the extent that any such Claim (or action or proceeding in
respect thereof) or expense arises out of or is based on an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance on and in conformity
with written information furnished to the Company through an instrument duly
executed by either Holder specifically stating that it is for use in the
preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of either Holder or any
such underwriter and shall survive any transfer of the Restricted Securities by
each Holder.




SECTION 3.2

Indemnification by Holders . The Company may require, as a condition to
including the Restricted Securities in any registration statement filed pursuant
to this Agreement, that the Company shall have received an undertaking
satisfactory to it from the requesting Holder (s) , to indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section 3.1
) the Company, each director of the Company, each officer of the Company and
each other person, if any, who controls the Company, within the meaning of the
Securities Act, with respect to any statement or alleged statement in or
omission or alleged omission from such registration statement, any preliminary
prospectus contained therein, or any amendment or supplement thereto, if such
statement or alleged statement or omission or alleged omission was made in
reliance on and in conformity with written information furnished to the Company
through an instrument duly executed by the requesting Holder specifically
stating that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement.  Notwithstanding the foregoing, the maximum liability hereunder that
any Holder shall be required to suffer shall be limited to the net proceeds to
such Holder from the Restricted Securities sold by such Holder in the offering.
Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company or any such director, officer
or controlling person and shall survive any transfer of the Securities by each
Holder.











A-5







--------------------------------------------------------------------------------







SECTION 3.3

Notices of Claims, etc. Promptly after receipt by an indemnified party of notice
of the commencement of any action or proceeding involving a Claim referred to in
this Article 3 , such indemnified party will, if a claim in respect thereof is
to be made against an indemnifying party, give written notice to the latter of
the commencement of such action, provided that the failure of any indemnified
party to give notice as provided herein shall not relieve the indemnifying party
of its obligations under this Article 3 , except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice.  In
case any such action is brought against an indemnifying party, unless in such
indemnified party ’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such Claim, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such Claim.




SECTION 3.4

Indemnification Payments. The indemnification required by this Article 3 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.




4.

Additional Covenants .




SECTION 4.1

Restrictive Legend .  It is understood that the certificates evidencing the
Restricted Shares shall bear the following legend:




“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THE SHARES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SHARES UNDER THE SECURITIES ACT OF 1933, A “NO ACTION” LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH OFFER FOR SALE OR SALE,
COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”




SECTION 4.2

Rule 144 .   With a view to making available the benefits of certain rules and
regulations of the SEC that may at any time permit the sale of the Restricted
Securities to the public without registration, the Company agrees to use its
best lawful efforts to:











A-6







--------------------------------------------------------------------------------







(a)

Make and keep adequate current public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times during
which the Company is subject to the reporting requirements of the Exchange Act;




( b)

File with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act (at all times during
which the Company is subject to such reporting requirements);




(c)

So long as either Holder owns any Restricted Securities, to furnish to such
Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 and with regard to
the Securities Act and the Exchange Act (at all times during which the Company
is subject to such reporting requirements), a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company and other information in the possession of or reasonably obtainable by
the Company as either Holder may reasonably request in availing themselves of
any rule or regulation of the SEC allowing Holder to sell any such securities
without registration ; and




(d)

From time to time, upon the request of any Holder, cause counsel for Company to
issue, at the expense of Company, an opinion to the transfer agent for the
Company’s securities and the broker for Holder confirming that the applicable
Restricted Shares may be sold without registration under the Securities Act
pursuant to Rule 144 thereunder.




Further, in connection with any sale, transfer or other disposition by any
Holder of any Restricted Shares pursuant to Rule 144, Company shall cooperate
with such Holder to facilitate the timely preparation and delivery of
certificates representing the Restricted Shares to be sold and not bearing any
legend, and enable certificates for such Restricted Shares to be for such number
of shares as Seller may reasonably request at least two (2) business days prior
to any sale of such Restricted Shares.




SECTION 4.3

Limitation on Subsequent Registration Rights .  From and after the date of this
Agreement, the Company will not, without the prior written consent of the
Holders of a majority of the Restricted Securities, enter into any agreement
with any holder or prospective holder of any securities of the Company that
would (i) allow such holder or prospective holder to demand any registration of
their securities, or (ii) otherwise grant any registration rights to such holder
or prospective holder that are more favorable to such holder or prospective
holder than the rights granted to the Holders hereunder, unless such agreement
provides that the registration of the resale of the Restricted Securities under
the Securities Act will be effected concurrently with such other registration
and that the holders of the Restricted Securities will be subject to pro-rata
reduction along with the other holders if required by the underwriter in the
event of an underwritten offering.











A-7







--------------------------------------------------------------------------------







5.

Miscellaneous .




SECTION 5.1

Consent to Amendments. Except as otherwise expressly provided herein, the
provisions of this Agreement may be amended or waived only by the written
agreement of the Company and the Holders and shall be effective only to the
extent specifically set forth in such writing.




SECTION 5.2

Term of the Agreement. This Agreement shall terminate with respect to Holder on
the earlier to occur of (i) all of the Restricted Securities having been
registered as provided in Article One, or (ii) three (3) years after the date
hereof.




SECTION 5.3

Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto are transferable and will bind and inure to the benefit of
the respective successors and assigns of the parties hereto, but only if so
expressed in writing.




SECTION 5.4

Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.




SECTION 5.5

Delays or Omissions. No failure to exercise or delay in the exercise of any
right, power or remedy accruing to Holder on any breach or default of the
Company under this Agreement shall impair any such right, power or remedy nor
shall it be construed to be a waiver of any such breach or default.




SECTION 5.6

Remedies Cumulative. All remedies under this Agreement, or by law or otherwise
afforded to any party hereto shall be cumulative and not alterative.  




SECTION 5.7

Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement. Unless
clearly denoted otherwise, any reference to Articles or Sections contained
herein shall be to the Articles or Sections of this Agreement.




SECTION 5.8

Notices. Any notices required or permitted to be sent hereunder shall be
delivered personally or mailed, certified mail, return receipt requested, to the
addresses set forth in the Loan Agreement, and shall be deemed to have been
received on the day of personal delivery or within three business days after
deposit in the mail, postage prepaid.       




SECTION 5.9

Governing Law. The validity, meaning and effect of this Agreement shall be
determined in accordance with the laws of the State of Texas applicable to
contracts made and to be performed in that state.











A-8







--------------------------------------------------------------------------------







SECTION 5.10 Final Agreement. This Agreement, together with those documents
expressly referred to herein, constitutes the final agreement of the parties
concerning the matters referred to herein, and supersedes all prior agreements
and understandings.




SECTION 5.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and such counterparts together shall constitute one
instrument.










[Signature Page Follows]











A-9







--------------------------------------------------------------------------------

Signature Page to Registration Rights Agreement







IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement to be effective as of the day and year first above written.







AMERICA WEST RESOURCES, INC.




By:

______________________________

Name:

______________________________

Title:

______________________________




























[Counterpart Signature Pages Follow]














--------------------------------------------------------------------------------













REGISTRATION RIGHTS AGREEMENT
















COUNTERPART SIGNATURE PAGE






















DENLY UTAH COAL, LLC,

a Texas limited liability company







By: ________________________________

D. Mark von Waaden, President
































--------------------------------------------------------------------------------













REGISTRATION RIGHTS AGREEMENT
















COUNTERPART SIGNATURE PAGE






















JOHN THOMAS BRIDGE AND

OPPORTUNITY FUND, LP,

a Delaware limited partnership




By:

John Thomas Capital Management Group, LLC,

its general partner







By: _________________________________

George R. Jarkesy, Jr., Its _________




















--------------------------------------------------------------------------------













REGISTRATION RIGHTS AGREEMENT
















COUNTERPART SIGNATURE PAGE



















___________________________________

THOMAS MURCH




















--------------------------------------------------------------------------------













REGISTRATION RIGHTS AGREEMENT
















COUNTERPART SIGNATURE PAGE



















__________________________________

JAMES J. MOORE

















--------------------------------------------------------------------------------













REGISTRATION RIGHTS AGREEMENT
















COUNTERPART SIGNATURE PAGE



















_________________________________

JOHN A. MEEKS


















